Title: To Thomas Jefferson from James Kearney, 9 April 1807
From: Kearney, James
To: Jefferson, Thomas


                        
                            To the President of the United
                                    States.
                            Library of Congress.April 9th. 1807.
                        
                        Mr. Beckley’s death having made vacant  the place of the Librarian to Congress, I presume to apply for it;
                            and I do so with the greater confidence of propriety, from a hope that the information I necessarily have acquired of the
                            affairs of the Library, in consequence of my attendance as the deputy of the late Librarian, added to a professional
                            education, may be considered as some proof of my capability: and the knowledge that my pursuits would enable me to pay
                            that constant personal attention, which owing to the circumstances of the Library, might be
                            expected of scarcely any other person applying, and capable of performing the duties attached to it.
                        I will hereafter, if it be necessary, take the liberty to transmit such testimony, as may enable an opinion
                            to be formed of the correctness of my character, and justify my application.
                        
                            James Kearney
                            
                        
                    